UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 30, 2011 FIRST FINANCIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 000-17122 57-0866076 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2440 Mall Drive, Charleston, South Carolina29406 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(843) 529-5933 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On September 30, 2011, First Financial Holdings, Inc. completed the sale of its managing general insurance agency subsidiary, Kimbrell Insurance Group, Inc., to Burns & Wilcox, Ltd., a Kaufman Financial Group company.A copy of the news release announcing completion of the transaction is filed as Exhibit 99.1 to this report and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits Exhibits NumberDescription 99.1 Press Release dated October 3, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST FINANCIAL HOLDINGS, INC. (Registrant) Date: October 3, 2011 By: /s/Robert L. Davis Robert L. Davis Executive Vice President and Corporate Counsel
